                        IN THE UNITED STATED DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Charlotte Horst, et. al.,              )
                                       )       ORDER AND REPORT AND
                Plaintiffs,            )       RECOMMENDATION
                                       )
        vs.                            )
                                       )       Case No. 1:19-cv-081
Governor Doug Burgum, et. al.,         )
                                       )
                Defendants.            )

        The plaintiff, Charlotte Horst, initiated the above-entitled action pro se with the submission

of a motion for leave to proceed in forma pauperis, a thirty-nine page Complaint, three-hundred

sixty pages of attachments/supplemental materials, and a motion for a preliminary injunction.

Chief Judge Hovland has referred this matter to the Magistrate Judge for preliminary

consideration. For the reason set forth below, I shall grant Horst=s motion to proceed in forma

pauperis but recommend that the Court dismiss this action without prejudice.

I.      BACKGROUND

        Horst names the following individuals and entities as defendants in her Complaint: State

Child Support Enforcement Attorney Sheila K. Keller, North Dakota Governor Doug Burgum;

North Dakota Attorney General Wayne Stenehjem; North Dakota Secretary of State Alvin Jaeger;

the Bismarck Police Department and approximately fifty of its officers; the Mandan Police

Department and approximately six of its officers; the Burleigh County State=s Attorney=s office

and approximately ten of its personnel; the Morton County State=s Attorney=s office and

approximately five of its personnel; the Morton County Sheriff=s Department and its sheriff; the

North Dakota Bureau of Criminal Investigation (ABCI@) and approximately three of its officers;

the City of Bismarck and its commissioner; the City of Mandan and its commissioner; Morton

                                                  1
County and its commissioner; Burleigh County Social Services; Bismarck and Mandan Public

Schools; Pioneer Elementary School; Mandan Middle School; North Dakota Supreme Court

Justices Gerald Vande Wall, Daniel Crothers, Lisa McEvers, Jerod Tufte, and Jon Jenson; State

District Court Judges Cynthia Feland, Gail Hagerty, Bruce Romanick, and Sonna Anderson

(deceased); President Donald Trump, U.S. Secretary of State Mike Pompeo; Attorney General

William Barr; and the United States Department of Justice. Although not entirely clear, she

appears to take issue with state district court restraining orders, a divorce decree and amendments

to it, a custody decrees and amendments to them, the North Dakota Supreme Court=s affirmance

of these decrees, her conviction in state court of the offense of removal of a child from the state

in violation of a custody decree, the state court=s revocation of her probation, the suspension of her

driver=s license by the North Dakota Department of Transportation, what she perceives as local

law enforcement's failure to investigate her reports of criminal activities by others, and what she

asserts is the fabrication of certain evidence and the destruction of other evidence by local law

enforcement and/or prosecutors. In so doing, she asserts, amongst other things, that her rights

under the First through Eleventh, Tenth, Eleventh, Thirteenth through Fifteenth, Nineteenth, and

Twenty-First Amendments to the United States Constitution have been violated, that local schools

and/or the state kidnaped her children, that the Uniform Child Custody Jurisdiction and

Enforcement Act is unconstitutional, and that she has been assaulted and battered, maliciously

prosecuted, falsely imprisoned, enslaved, trafficked, defamed, subjected to emotional distress,

denied her right to privacy, denied equal access to justice, and otherwise denied her rights under

Title VII of the Civil Rights Act, the Violence Against Women Act, Title IX of the Education

Amendments Act, the Geneva Convention, the APalermo Protocols,@ and various state statutes.


                                                  2
II.     DISCUSSION

        A.      Motion to Proceed In Forma Pauperis

        Proceedings in forma pauperis are governed by 28 U.S.C. ' 1915, which provides that the

court may authorize the commencement of a suit without prepayment of fees by a person

submitting a financial affidavit evincing an inability to pay. See 28 U.S.C. ' 1915(a)(1).

        I find that Horst has met the burden of showing that she is financially unable to pay the

filing fee. Consequently, I shall waive the civil filing.

        B.       1915(e)(2) screening

        Notwithstanding any paid filing fee, 28 U.S.C. ' 1915(e)(2) provides Athe court shall

dismiss the case at any time if the court determines that . . . the action (i) is frivolous or malicious;

(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.@ This ' 1915(e)(2) screening, and the authority to

dismiss claims arising thereunder, includes non-prisoner pro se complaints. Key v. Does, 217 F.

Supp. 3d 1006, 1007 (W.D. Ark. 2016). With regard to frivolousness under ' 1915(e)(2)(i), Athe

Supreme Court explained that an action is frivolous if >it lacks an arguable basis either in law or in

fact.=@ Aziz v. Burrows, 976 F.2d 1158, 1159 (8th Cir. 1992) (quoting Neitzke v. Williams, 490

U.S. 319, 325 (1989)). AAn action is malicious if it is undertaken for the purpose of harassing

the named defendants and not for the purpose of vindicating a cognizable right.@ Williamson v.

Corizon, Inc., No. 1:15CV220, 2016 WL 5933982 at *1 (E.D. Mo. October 12, 2016). A

complaint fails to state a claim if it does not plead Aenough facts to state a claim to relief that is

plausible on its face.@     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see

also Ashcroft v. Iqbal, 556 U.S. 662, 678-84 (2009) (AIqbal@).


                                                   3
        In applying ' 1915(e)(2), the court must give the pro se complaint the benefit of a liberal

construction. See, e.g., Federal Express Corp. v. Holowecki, 552 U.S. 389, 402 (2008); Solomon

v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (AWhen we say that a pro se complaint should be

given liberal construction, we mean that if the essence of an allegation is discernible . . . then the

district court should construe the complaint in a way that permits the layperson's claim to be

considered within the proper legal framework.@) (internal quotation marks omitted). This does

not mean, however, that the pro se litigant is excused from satisfying the plausibility standard

established in Twombly and further amplified by the Supreme Court in Iqbal. See Story v. Foote,

782 F.3d 968, 969 (8th Cir. 2015).

                1.      Rule 8 of the Federal Rules of Civil Procedure

        As an initial matter, Horst=s Complaint does not comply with Federal Rule of Civil

Procedure 8(a), which requires Aa short and plain statement of the claim showing that the pleader

is entitled to relief.@ Fed. R. Civ. P. 8(a)(1) (emphasis added). The purpose of this short and

plain statement is to provide defendants with Afair notice of what the . . . claim is and the grounds

upon which it rests.@ Twombly, 550 U.S. at 545.

        Horst=s Complaint contains maze of constitutional, statutory, and common law claims

against approximately one-hundred thirteen named and unnamed defendants. The shotgun style

of her Complaint does not provide all of the defendants with fair notice of the nature of all of the

claims against them as it is virtually impossible to discern which allegations are intended to support

which claims, let alone how these allegations relate to each defendant. Many of the allegations,

the vast majority of which are nothing more than unsubstantiated legal conclusions, have little to

do with the specifics of a given claim, leaving the court and the litigants to ferret through the thirty-


                                                   4
nine pages of pleadings and the accompanying three-hundred sixty pages of supplemental

materials and guess which are material to a particular claim. This is not in keeping with the

purposes behind Fed. R. Civ. P. 8.

               2.       Frivolity

        Noncompliance with Rule 8 aside, many of Horst=s claims strain credulity or are otherwise

incomprehensible and are therefore subject to dismissal on the ground that they are frivolous.

        A complaint may be deemed frivolous when Ait lacks an arguable basis either in law or in

fact.@ Aziz v. Burrows, 976 F.2d 1158, 1159. A claim may also be deemed frivolous if based

lacks an arguable basis either in law or in fact, is based on in indisputably meritless legal theory,

or when no reasonable person could suppose it to have any merit. See Denton v. Hernandez, 504

U.S. 31, 32 (1989); Neitzke v. Williams, 490 U.S. 319, 327 (1989); Lee v. Clinton, 209 F.3d 1025

(7th Cir. 2000).

        All three aspects of frivolity arguably are applicable here. However, the third aspect is

the most obvious. Reading the complaint as a whole, it is apparent that Horst is essentially

attempting to sue everyone and everything that had any direct or tangential connection to her

domestic relations issues litigated in state court. In so doing, she makes assertions that rise to the

level of the Airrational@ and Awholly incredible.@ For example, she asserts, amongst other things

that:

        6.     The Bismarck Police Department and approximately 20 officers upon the
               Plaintiff=s Suspension of the Writ of Habeas Corpus and attempted
               prosecution of criminal statute without any judicial proceeding stated that
               the Plaintiff was a Apolitical nightmare@ because the State of North Dakota
               has Ano laws on emancipation@ and that would make sure she never sees a
               court, judge, or attorney in 2004 and lead criminal investigator was in
               charge of the investigation of statutory rape that he arranged the forced
               marriage under contract of slavery until reaching the age of consent with

                                                  5
      falsified testimony of signature by the Plaintiff for consent to Social
      Services records, with testimony he received a signed copy of a contract for
      the Plaintiff, and because the suspects requested to not be prosecuted.

                                      ***
16.   The North Dakota Legislature has shown signs of premeditively
      coordinating with the North Dakota Supreme Court enacting laws to enforce
      that only the rapist (charged in conviction) of a minor child can have
      custody of the minor child conceived between the suspect and victim so
      long as the suspect has married the victim and House Bill to conceal form
      public record communications in the Legislature coincidingly with
      repealing Blue Law, the attempt of expulsion of religious minorities through
      enforced financial warfare controlling commerce to adversely affect
      religion minorities in compliant of tortfeasors by the Plaintiff to the State,
      similar to the times during the Pipeline Protests where the legislative body
      presented House Bill that would make it legal to strike and kill any
      pedestrian appearing to be in the road so long as you pressed on the gas of
      the vehicle and accelerated before impact and only after the expulsion of
      gays by the people of the State of Cohabitation laws that specifically were
      designed to prohibit any individuals from having any relationship intimately
      unless married while enforcing gay marriage to be illegal and therefore
      terminating the right for any individuals not man and woman to reside
      within the state under residency laws. Unlike these many crimes, such as
      premeditative murder to legalize vehicular manslaughter, termination of
      emancipation protections to be protected as a person of the United States
      Constitution was expressively written in the United States Constitution as a
      War Crime providing no immunity in any capacity following Civil War and
      proves beyond a reasonable doubt criminal conviction of any individual
      engaging in the hostilities of war against an unarmed civilian population.

17.   Scott Horst lost property of his estate and motioned for the State to Order
      the Plaintiff custody of the plaintiff=s minor children and sum amounts for
      child support on the basis that a non-emancipated child bride cannot provide
      support for children to have custody, so the emancipated Plaintiff must pay
      him to support the children and only he must be granted custody of the
      children. The State of North Dakota and the United States organized a
      system to remove federal process of emancipation to the Plaintiff, organized
      a system to remove the Plaintiff=s legal right to provide care for herself nor
      any individual, and then granted a claim on the loss to Scott Horst, the State
      of North Dakota, and the United States upon restoration of the Plaintiff=s
      civil right to be a person under the law. The State of North Dakota and the
      United States have continued to grant further claims loss of emancipation
      restoring the Plaintiff=s right to be a person under the law used the removal
      of rights combined with grants of claims to compensate Scott Horst, the

                                        6
      State of North Dakota, and the United States by awarding Matthew Hagen
      custody of her children by extreme force and extremely illegal means and
      payments in sum of child support with fabricated amounts used for wages
      nonfactual nor allowed any good faith opportunity for review on Appeal
      with due process. The Plaintiff=s wages have not changed in her adult life
      and she one order is nearly double using the same wages regardless of
      statutes used for review and statutes used during proceedings . . . . . The
      State of North Dakota continuously through this duration has extorted the
      Plaintiff of her property and home for her freedom from false imprisonment
      for amounts of money value above and beyond the amounts ordered in court
      order and above federal limitations on garnishment of wages demanding
      that complying with a court order paying in full the amount due for the
      month and arrears is contempt of court because the State reserved the right
      to establish orders out of any legal proceeding demanding any sum sought
      to be fit for arrears with no appeal process. The State of North Dakota is
      the coldest state in country state side reaching temperatures below negative
      fifty degrees with the threat of death within three minutes by removal of
      shelter or transportation. The State of North Dakota reserves the right to
      threaten homicide only for court ordered child support but for any amount
      determined outside of order including arrears. The State of North Dakota
      mailed the Plaintiff intent to suspend her license on 4/22/2019. The
      Plaintiff misplaced the letter. The letter stated to respond within ten days
      for any disagreement. On 4/29/2019 the Plaintiff=s license was suspended.
      The State of North Dakota no only reserved the right to threaten to murder
      the Plaintiff as extortion for her freedom from false imprisonment without
      court appointed counsel against criminal civil law but to withhold any notice
      to so to prevent the right to respond such as the Plaintiff from access to a
      Court of the State or Court of the United States or to any government agency
      by removing her transportation and removing without due process of proper
      notice. The State of North Dakota does not stop at removing the right to
      interstate travel. Then they suspend the right to work and suspend any
      license used for employment and seize the title of your assets both
      preventing you from lawfully working o disposing of property to pay the
      ransom for your life . . . .

                                      ***

20.   Article IV Section 2 Clause 1
      a.      The Plaintiff(s) privileges and immunities have been removed either
              entirely or in part. Interstate
      b.      Interstate Travel; prevents a state from treating citizens of other
              states in a discriminatory manner and a right of interstate travel may
              plausibly be inferred
      c.      Bismarck Public Schools and Pioneer Elementary and Mandan

                                        7
                             Public Schools and Mandan Middle School kidnapped the Plaintiff=s
                             minor children.
                    d.       Gale Hagerty, Donald Trump, and Damien Girodat slandered,
                             libeled, defamed, and disparaged the Plaintiff. The Plaintiff=s
                             business product in nature is public legal assistance.

                                                      ***

        21.         Article IV, Section 2, Clause 3
                    a.      Fugitive Slave Clause, Slave Clause, Fugitive from labor Clause
                            was abolished by the 13th Amendment.
        22.         Article VI
                    a.      The Constitution demand this action proceed the process to void as
                            illegal contracts of slavery and claims on the loss of emancipation.

(Doc. No. 1-1) (errors in original).

        No reasonable person could suppose these claims to have any merit. Moreover, the sheer

breadth of her claims coupled with the sheer number of defendants gives her whole complaint an

air of frivolity.        Consequently, this action can dismissed on the ground that it is frivolous.

                    3.       Failure to State Claims for Which Relief May be Granted

        Alternatively, this action can be dismissed for failure to state a cognizable claim for which

relief may be granted. At their core, Horst=s claims allege defendants committed unlawful acts

by: (1) advocating positions adverse to Horst in the state court proceedings; (2) making decisions

adverse to Horst in the state court proceedings; (3) enforcing a decision adverse to Horst

stemming from the state court proceedings; and/or (4) failing to meet Horst=s demands. Setting

aside the immunity enjoyed by the many of the named defendants, which will later be discussed

in greater detail, these are not sufficient bases for civil liability under any reasonable legal theory.

        In addition, Horsts lacks standing for the claims in which she seeks to enforce criminal

statutes or ethics codes. See, e.g., Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (Aa private

citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another@);

                                                       8
Parkhurst v. Tabor, 569 F.3d 861, 865B67 (8th Cir.2009) (crime victims lack standing to compel

a criminal prosecution); Jones v. Clinton, 206 F.3d 811, 812 (8th Cir. 2000) (a private party lacks

standing to prosecute an action for criminal contempt ); Smith v. Shaw, No. 5:09B01001, 2012

WL 1832340, at * 1 (S.D. W. Va. April 25, 2012); Herr v. Cornhusker Farms, Case No. 1-15-cv-

174, 2017 WL 1149072 at *16 (D.N.D. March 27, 2017) (not allowing privatized enforcement of

ethical rules).

        In short, despite its length, Horst=s Complaint does not state any set of facts that, if assumed

to be true, would constitute a plausible claim for which relief may be granted against any of the

defendants.

                  4.   Judicial and Prosecutorial Immunity

        Another problem plaguing Horst=s complaint is that many of the defendants and not

amenable to suit. Several defendants named in this action are members of the North Dakota

judiciary and states= attorneys offices. It well settled that defendants such as these have absolute

immunity when acting within the scope of their judicial or prosecutorial duties or when assisting

in the carrying out of judicial functions. See, e.g., Mireles v. Waco, 502 U.S. 9, 11 (1991)

(judicial immunity); Imbler v. Pachtman, 424 U.S. 409, 431(1976) (prosecutorial immunity); Penn

v. United States, 335 F.3d 786, 789 (8th Cir. 2003) (absolute immunity extends "to other officials

for acts taken pursuant to a facially valid court order"); Robinson v. Freeze, 15 F.3d 107, 109 (8th

Cir. 1994) (judicial immunity extends to individuals carrying out the judiciary's functioning); see

also Buckley, 509 U.S. 259, 273 (A[A]cts undertaken by a prosecutor in preparing for the initiation

of judicial proceedings or for trial, and which occur in the course of his role as an advocate for the

State, are entitled to the protections of absolute immunity.@); Stump v. Sparkman, 435 U.S. 349,


                                                   9
356B57 (1978) (citation omitted) (AA judge will not be deprived of immunity because the action

he took was in error, was done maliciously, or was in excess of his authority; rather, he will be

subject to liability only when he has acted in the >clear absence of all jurisdiction.=@); Grazzini-

Rucki v. Knutson, 597 Fed. App=x 902, 903 (8th Cir. 2015) (per curiam) (quotation omitted) (AAn

act is judicial if it is a function normally performed by a judge and the parties dealt with the judge

in his judicial capacity.@); Buckley v. Fitzsimmons, 509 U.S. 259, 273 ("[A]cts undertaken by a

prosecutor in preparing for the initiation of judicial proceedings or for trial, and which occur in the

course of his role as an advocate for the State, are entitled to the protections of absolute

immunity."); Shmueli v. City of New York, 424 F.3d 231, 237 (2d Cir. 2005) ("A prosecutor is . .

. entitled to absolute immunity despite allegations of his knowing use of perjured testimony and

the deliberate withholding of exculpatory information. Although such conduct would be

reprehensible, it does not make the prosecutor amenable to a civil suit for damages." (internal

quotes omitted))

       For most, if not all, of these defendants, Horst has failed to pled facts that state a claim to

which the absolute immunity of these defendants would not apply.

               5.       Lack of Subject Matter Jurisdiction

       Finally, there is another even more fundamental problem with Horst=s Complaint.

Assuming that the defects in Horst=s pleadings could be rectified by way of an amended complaint,

this Court lacks subject matter jurisdiction to entertain this suit at all because of the limited

authority of federal courts to revisit state court proceedings, particularly with respect to state court

determinations regarding domestic relations.




                                                  10
                       a.      Rooker-Feldman Doctrine

       Under the Rooker-Feldman doctrine, lower federal courts lack subject matter jurisdiction

over challenges to state court judgments, a review limited to the province of the United States

Supreme Court. Keene Corp. v. Cass, 908 F.2d 293, 296 (8th Cir. 1990) (noting A[f]ederal courts,

with the exception of the United States Supreme Court, do not possess appellate jurisdiction over

state court proceedings.@).     This doctrine applies to Acases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the [federal] district court

proceedings commenced and inviting district court review and rejection of those judgments.@

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, (2005). These types of suits

are Aout of bounds@ in federal court and warrant dismissal Afor want of subject-matter jurisdiction.@

Id. at 283-84. The doctrine not only precludes direct assailments of state court judgments, but

also prohibits collateral attacks by way of federal claims inextricably intertwined with the state

court judgments. Prince v. Arkansas Bd. of Examiners in Psychology, 380 F.3d 337, 341 (8th

Cir. 2004). Federal claims are inextricably intertwined Awith the state court judgment if they

succeed only to the extent that the state court wrongly decided the issue before it.@ Id. (internal

quotations and alterations omitted). This prevents federal courts from considering actions that

would Adirectly nullify the final judgment of the state court.@        Id. (internal alterations and

quotations omitted). The type of relief sought may be indicative of whether a federal claim is

simply an attempt to disturb the state court judgment. Id.

                       b.      Domestic Relations Exception

       More particular to family law matters, federal courts have developed what has come to be

known as the domestic relations exception. The Adomestic relations exception, first articulated in


                                                 11
Barber v. Barber, 62 U.S. (1 How.) 582, 584, 16 L.Ed. 226 (1859), divests the federal courts of

jurisdiction over a narrow range of cases implicating domestic relations issues, such as divorce,

allowance of alimony, child custody, and child support. See Wallace v. Wallace, 736 F.3d 764,

766 (8th Cir. 2013); Kahn v. Kahn, 21 F.3d 859, 861 (8th Cir. 1994); Strickland v. Cty. Council

of Beaufort Cty., 230 F. Supp. 3d 949, 955 (D. Minn. 2017) (A[The domestic relations exception]@

does not affect the exercise of federal jurisdiction over the enforcement of an alimony or child

support decree that has been properly obtained in a state court of competent jurisdiction. Rather,

the exception applies only if plaintiffs seek the granting or modification of a divorce or alimony

or child support decree.@) (internal citations, quotations, and modifications omitted)).         This

doctrine precludes federal suit involving Aa remedy which is essentially domesticCwhere, in

addressing the same conduct involved in a state domestic proceeding, the effect of a remedy in the

federal suit is to modify, nullify, or predetermine the domestic ruling of the state proceeding.@

Wallace v. Wallace, 736 F.3d 764, 767. No matter how styled, the domestic relations exception

disallows domestic claims Acloaked in the >trappings= of another type of@ a federal claim. Mandel

v. Town of Orleans, 326 F.3d 267, 271 (1st Cir. 2003) (quoting Congleton v. Holy Cross Child

Placement Agency, Inc., 919 F.2d 1077, 1078B79 (5th Cir.1990)).

III.   CONCLUSION AND RECOMMENDATION

       Horst=s motion to proceed in forma pauperis (Doc. No. 1) is GRANTED. The Clerk=s

Office shall file her Complaint with attachments/supplemental materials.           However, for the

reasons expressed above, and pursuant to the initial screening allowed for under 28 U.S.C. '

1915(e)(2), I RECOMMEND that the above action be DISMISSED WITHOUT PREJUDICE

for (1) failure to comply with Fed. R. Civ. P. 8, (2) frivolousness, (3) failure to state a claim upon


                                                 12
which relief can be granted, and (4) for want of subject matter jurisdiction.

                          NOTICE OF RIGHT TO FILE OBJECTIONS

        Pursuant to D.N.D. Civil L.R. 72.1(D)(3), any party may object to this recommendation

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Failure to file appropriate objections may result in recommended action without further notice or

opportunity to respond.

       Dated this 3rd day of June, 2019.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court




                                                13
